Citation Nr: 0807178	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  06-15 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from April 1963 until January 
1967. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 


FINDINGS OF FACT

1.  The veteran's reported history of in-service noise 
exposure is consistent with the circumstances of the 
veteran's service.

2.  Hearing loss and tinnitus were not demonstrated during 
service or for over three decades thereafter.

3. No competent evidence relates hearing loss or tinnitus to 
active service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming entitlement to service connection for 
bilateral hearing loss and tinnitus.  Under the relevant laws 
and regulations, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2007).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2006).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For VA purposes, hearing impairment is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 CFR 
§ 3.385 (2007).

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

In considering in-service incurrence, the Board initially 
notes that the service medical records fail to demonstrate 
any complaints or treatment referable to both hearing loss 
and tinnitus. The Board however, does acknowledge a decline 
in hearing acuity from enlistment to the time of discharge, 
as demonstrated by audiometric findings. Specifically, a 
hearing examination performed at enlistment in April 1963 
yielded the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT

5
5
5
-10
LEFT

10
15
10
-10

The puretone thresholds above are compared to puretone 
thresholds below, which were recorded at an audiological exam 
at discharge from active duty, in January 1967.




HERTZ



500
1000
2000
3000
4000
RIGHT

20
20
5
0
LEFT

20
20
5
0

Although a decrease in auditory acuity is noted between 
enlistment and discharge, neither of these audiometric 
findings demonstrate impaired hearing for VA purposes under 
38 CFR § 3.385. Furthermore, audiometric findings show no 
degree of medically recognized hearing loss as set forth 
under Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting 
that the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss). 

As demonstrated above, the service medical records do not 
reveal that hearing loss or tinnitus were incurred during 
active duty. The Board, however, acknowledges the veteran's 
DD Form 214 indicating a primary specialty as an electrician 
mate.  The Board has also considered the notice of 
disagreement received on September 2005, where he indicated 
that he was exposed to noisy diesel engines while in service. 

Therefore, in giving due consideration to the places, types, 
and circumstances of the veteran's service, noise exposure is 
conceded.  See 38 U.S.C.A. § 1154(a). Nevertheless, a grant 
of service connection is not appropriate, because there is no 
showing that such noise exposure resulted in the veteran's 
currently diagnosed hearing loss.

Following service, the medical evidence does not demonstrate 
any complaints or treatment referable to either ear until 
2005.  The first and only audiological examination of record 
was completed by the VA in May 2005. The following pure tone 
thresholds were recorded: 




HERTZ



500
1000
2000
3000
4000
RIGHT

25
       
30
45
50
LEFT

25
40
50
65

The diagnosis was sloping mild to moderate sensorineural 
hearing loss in the right ear and sloping mild to moderately 
severe sensorineural hearing loss in the left ear.  

While hearing loss was shown, it was not demonstrated until 
decades following the veteran's period of active service.  In 
this regard, the Board notes that evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Therefore, in absence of demonstration of 
continuity of symptomatology, the 30+ years is too remote 
from service to be reasonably related to service.

Next, the Board finds that there is no medical nexus between 
the currently-diagnosed hearing loss and tinnitus.  
Specifically, no competent opinion causally relates the 
hearing loss and tinnitus to active service. In fact, the May 
2005 VA audiological report states that "due to the length 
of time between the date of claimed acoustic trauma, the 
documentation of normal hearing at discharge and the history 
of possible occupational noise exposure, hearing loss and 
tinnitus are not considered related to his military 
service." 

In providing this opinion, the audiologist was aware of the 
veteran's reported history of noise exposure during service.  
Further, the opinion was provided following an objective 
audiometric evaluation and was accompanied by a rationale 
consistent with the evidence of record.  As such, it is found 
to be highly probative.  Moreover, no other competent 
evidence in the claims folder refutes this opinion.

Further, the Board has additionally considered self reported 
audiological history as provided by the veteran in his notice 
of disagreement received in September 2005, where he 
indicates he was exposed to noisy diesel engines while on a 
submarine during service. The Board has also considered a 
statement issued by his received in May 2006, where it is 
noted that the veteran's position in the service on diesel 
powered submarines exposed him to considerable acoustic 
trauma which resulted in hearing loss and tinnitus. 

In this vein, the Board notes that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence. Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

The Board, however, finds that the veteran's reported history 
of continued hearing loss and tinnitus since active service 
is inconsistent with other evidence of record. Indeed, while 
he indirectly stated that his hearing loss began in service, 
the separation examination was absent of any medically 
recognized hearing loss. Moreover, the post-service evidence 
does not reflect treatment referable to either ear until 
2005, many decades following active service. 

Although veteran himself contends his hearing loss and 
tinnitus relate to service, his opinion alone cannot create 
the link between his current symptoms and experiences during 
service. Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In sum, the Board concedes that the veteran was exposed to 
noise during active service.  However, because of the 
prolonged period without medical complaint of hearing loss 
and tinnitus, the amount of time that elapsed since military 
service, and the absence of a medical nexus between his 
current complaints and active duty, the evidence does not 
support a grant of service connection for hearing loss and 
tinnitus.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in February 2005 that informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  It 
is unclear from the record whether he was explicitly asked to 
provide "any evidence in his possession that pertains" to his 
claims.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence. Under these circumstances, 
the Board is satisfied that he has been adequately informed 
of the need to submit relevant evidence in his possession. 

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in a June 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of the case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, the RO obtained a VA 
Audiology examination in May 2005. 

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


